DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a system for controlling a polisher that locally polishes a substrate.
Group II, claim 27, drawn to a method of a controller controlling a polisher that locally polishes a substrate..
Group III, claim 29, drawn to a program for controlling a polisher that locally polishes.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a fil thickness distribution estimation unit, a local polishing region setting unit, a polishing head selection unit, a model storage, a polishing recipe generator, and a polishing recipe transmitter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nikon (JP2002343753) in view of Chiga (US20130241075).  
Nikon discloses a system for controlling a polisher that locally polishes a substrate, the substrate processing control system comprising: 
a film thickness distribution estimation unit (Element 3) that measures the film thickness of the substrate and estimates the film thickness distribution of the substrate based on the measurement result (Paragraph 112 “A measuring device 3 for measuring the film thickness distribution on the surface to be polished of the wafer 2 and a control parameter or control program for controlling the polishing device 1 are created.”); 
a local polishing region setting unit (Element 20) for setting a local polishing region on the substrate based on the film thickness distribution (Paragraph 0130 “Next, the arithmetic processing unit 20 calculates the target polishing amount distribution based on the measurement result of the film thickness distribution.” And 0132 “After that, the arithmetic processing unit 20 sets one partial area of the individual partial areas of the surface to be polished of the wafer 2 as a processing target.”); 
a polishing head selection unit for selecting a polishing head based on the size of the local polishing region (Paragraph 0117 “In the present embodiment, the diameter of the polishing member 11 is smaller than the diameter of the wafer 2, the footprint of the entire apparatus is small, and high-speed/low-load polishing is easy. However, in the present invention, the diameter of the polishing member 11 may be the same as or larger than the diameter of the wafer 2. Even in these cases, the swinging of the polishing member 11 during polishing causes a part of the wafer 2 to temporarily protrude, so that a part of the wafer 2 remains in the polishing body 14 for at least a certain time during polishing. Polishing can be performed under the condition that they are not in contact with each other. However, when the diameter of the polishing member 11 is equal to or larger than the diameter of the wafer 2, it is not always necessary to partly protrude the wafer 2.”); 
a polishing recipe generator that puts an attribute of the local polishing region set by the local polishing region setting unit into the input node of the recipe generating model and determines a polishing recipe for polishing the local polishing region (Paragraph 0131 “next, the arithmetic processing unit 20 sets (estimates) the value (or set of values) of the adjustment parameter to a certain value (or set of values)( step s13). As a result, control parameters or control programs are assumed.” These control parameters or programs are recipes determined based on the values from the arithmetic processing unit.); and 
a polishing recipe transmitter for transmitting data of the polishing recipe to a polisher that performs local polishing (Paragraph 0136 “Based on the fixed parameters, control parameters or control programs for controlling the polishing apparatus 1 necessary to achieve the polishing conditions indicated by these are created and sent to the control unit 15 of the polishing apparatus 1.” The control parameters or programs are sent to the control unit of the polishing apparatus.).

Nikon fails to disclose a model storage holding a recipe generating model that defines the relation between an input node and an output node, the input node being an attribute of the local polishing region, the output node comprising a recipe for a polishing process.

	Chiga (US20130241075) teaches a model storage holding a recipe generating model that defines the relation between an input node and an output node, the input node being an attribute of the local polishing region, the output node comprising a recipe for a polishing process (Paragraph 0069 ” The control model may receive a measured property attribute of the wafer from the at least one metrological device and determine at least one control parameter for the finishing tool. In certain other embodiments of the invention, the control model will provide a series of control parameters, such as, for example, a control recipe to be implemented over the course of processing the wafer by the finishing tool.” Paragraph 0070 “In certain embodiments of the invention, the control model is configured in a control system and/or a process computer, which collects the information used by the control model that may include, but is not limited to, critical dimension of a wafer or wafers to be finished and/or a wafer or wafers that have been finished; process information for the wafer finishing tool; historical processing information collected, for example, from a database; information concerning the wafers being process such as lot identification or product information; and/or performance information for the wafer finishing tool.”); 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nikon to incorporate the teachings of Yeh to provide a model storage holding a recipe generating model that defines the relation between an input node and an output node. Doing so would allow for the input attribute to be compared with a known model and allow a recipe for a polishing process to be output based on information gathered from the previous model.

A telephone call was made to John Winn on 4/19/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723